ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-134, concluding that JAY J. CHATARPAUL of NORTH BERGEN, who was admitted to the bar of this State in 1995, should be reprimanded for violating RPC 1.6(a) (revealing information relating to the representation of a client without the client’s consent), and RPC 7.2(b) (failing to retain a copy or recording of an advertisement or written communication for three years after its dissemination along with a record of when and where it was used);
And JAY J. CHATARPAUL having submitted a petition for review (R-8-15) and having been Ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that respondent’s conduct in revealing information that was a matter of public record under the circumstances here did not violate RPC 1.6(a); and having further determined that there is a lack of precedent for applying RPC 7.2(b) to impose discipline on an attorney for failure to retain webpages of the attorney’s or a law firm’s website;
And good cause appearing;
It is ORDERED that the petition for review is granted and the formal complaint against JAY J. CHATARPAUL in District Docket No. XIV-2012-0538E is hereby dismissed; and it is further
ORDERED that the record in this matter shall be referred to the Supreme Court Committee on Attorney Advertising and the Supreme Court Advisory Committee on Professional Ethics for those committees to consider jointly whether RPC 7.2(b) should be *216amended to require the retention of webpages of an attorney’s or a law firm’s website and, if so, the limits of such a requirement as well as the appropriate manner of compliance.